DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/095479, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 3, 5, 7, and 8 lack support in the specification that the angle of the toeward edge and heelward edge has specific angles.  The specification supports the weight ports having specific angles and the club head’s loft and lie angles.  Application .
Specification
The disclosure is objected to because of the following informalities: The specification does not contain support for the angles of toeward and heelward edges of the club head as noted in claims 3, 5, 7, and 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 9, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Burnett et al. (USPN 7497789).
	Regarding claim 1, Burnett et al. discloses a club head having a face, sole, crown, and skirt wherein the face, crown, sole, and skirt define an interior cavity.  The head has a face center positioned on the face at an approximate geometric center of the face and has an x-axis and y-axis (See Figure 1 and Table 1).  Thought not shown, a z-axis would inherently be present due to the club head having a depth dimension and a golfer’s swing moving through a three-dimensional plane.  The center of gravity is also 
	Regarding claim 2, Burnett et al. discloses a club head having a face, sole, crown, and skirt wherein the face, crown, sole, and skirt define an interior cavity.  The head has a face center positioned on the face at an approximate geometric center of the face and has an x-axis and y-axis (See Figure 1 and Table 1).  Thought not shown, a z-axis would inherently be present due to the club head having a depth dimension and a golfer’s swing moving through a three-dimensional plane.  The center of gravity is also located at approximately the geometric center of the face.  Burnett et al. shows the sole having a toward edge and a heelward edge both extending rearward to a rearward most point of the sole.   The heelward edge and toward edge are substantially linear wherein a hypothetical line collinear with the heelward and toeward edges converge together at a point rearward of the rearwardmost point of the club head (See Figures 2a, 2b, 5-13). Based on Figure 5, Burnett et al. discloses a portion of the sole is asymmetric about a plane passing through the y-axis and z-axis being that the center of the club head is marked with an alignment indicia.
Regarding claim 9, Burnett et al. discloses the toward and heelward edges being angled toward a y-axis in the forward-to-rearward direction (See Figure 5).
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-8, 10, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett et al. (USPN 7497789).
	Regarding claim 3, Burnett et al. discloses a club head having a face, sole, crown, and skirt wherein the face, crown, sole, and skirt define an interior cavity.  The head has a face center positioned on the face at an approximate geometric center of the face and has an x-axis and y-axis (See Figure 1 and Table 1).  Thought not shown, a z-axis would inherently be present due to the club head having a depth dimension and a golfer’s swing moving through a three-dimensional plane.  The center of gravity is also located at approximately the geometric center of the face.  Burnett et al. shows the sole having a toward edge and a heelward edge both extending rearward to a rearward most point of the sole.   The heelward edge and toward edge are substantially linear wherein a hypothetical line collinear with the heelward and toeward edges converge together at a point rearward of the rearwardmost point of the club head (See Figures 2a, 2b, 5-13).  
	Regarding claim 4, Burnett et al. discloses the toeward edge and heelward edge extending to a rearwardmost point from locations closer to the face.  Burnett et al. also discloses that the shape of the club head can be trapezoidal or a truncated triangle (See Summary of the Invention).  In the case of these shapes, a first and second rearwardmost points would exist.   Further, since the shape would be a truncated triangle or trapezoidal, it implies that the rearwardmost surface of the sole would be flat.
	Regarding claim 5, Burnett et al. discloses the toeward edge and heelward edge extending to a rearwardmost point from locations closer to the face.  Burnett et al. also discloses that the shape of the club head can be trapezoidal or a truncated triangle (See Summary of the Invention).  In the case of these shapes, a first and second rearwardmost points would exist.   Further, since the shape would be a truncated triangle or trapezoidal, it implies that the rearwardmost surface of the sole would be flat. Applicant does not disclose why the angles between the toeward edge and heelward edge in relation to the rearwardmost edges are critical in order to attain the invention.  Burnett et al. notes that the triangular shape increases the moment of inertia.  It can only be assumed that the profile of the instant application is for the same reasons as 
	Regarding claim 6, see the above regarding claim 4.  In addition, based on the shape, a first and second corners at the intersections of the heelward and toeward edges and rearwardmost points would be inherently present.
	Regarding claim 7, Applicant does not disclose why the angle between the toeward edge and heelward edge are critical in order to attain the invention.  Burnett et al. notes that the triangular shape increases the moment of inertia.  It can only be assumed that the profile of the instant application is for the same reasons as that disclosed by Burnett et al.  In light of the above, one having ordinary skill in the art would have found the angles of the toeward and heelward edges to be obvious, as taught by Burnett et al., in order to increase the inertia of the club head.
	Regarding claim 8, see the above regarding claim 7.
	Regarding claim 10, Applicant does not disclose why the angle of toeward edge being greater than the angle of the heelward edge in relation to the y-axis is critical in order to attain the invention.  Burnett et al. notes that the triangular shape increases the moment of inertia.  It can only be assumed that the profile of the instant application is for the same reasons as that disclosed by Burnett et al.  In light of the above, one having ordinary skill in the art would have found the angles of the toeward and heelward edges to be obvious, as taught by Burnett et al., in order to increase the inertia of the club head.
.   
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett et al. (USPN 7497789) in view of Evans et al. (USPN 6398666).
	Regarding claim 20, Burnett et al. does not disclose the face having a variable thickness.  Evans et al. discloses a club head having a variable thickness wherein the minimum thickness is 1.27 to 1.9mm and the maximum thickness is 2.29 to 3.68mm (See Column 4, lines 36 though 42).  One having ordinary skill in the art would have found it obvious to have a face with a variable thickness, as taught by Evans et al., in order to improve the compliance of the clubface.  

Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711